                                                              Case 2:18-cv-00278-JAD-NJK Document 28 Filed 01/24/19 Page 1 of 2



                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No. 6375
                                                          2   KEMP & KEMP
                                                              7435 W. Azure Drive, Suite 110
                                                          3   Las Vegas, Nevada 89130
                                                              Ph. (702) 258-1183 / Fax (702) 258-6983
                                                          4   jp@kemp-attorneys.com
                                                              Attorney for Plaintiff TRACY ROGERS
                                                          5
                                                                                          UNITED STATES DISTRICT COURT
                                                          6
                                                                                                DISTRICT OF NEVADA
                                                          7

                                                          8   TRACY ROGERS,                                     Case No. 2:18-cv-00278-JAD-NJK
                                                          9                Plaintiff,
                                                                                                                STIPULATION AND ORDER TO
                                                         10         vs.                                         EXTEND TIME RE: SETTLEMENT
                                                         11  NATIONAL SECURITY TECHNOLOGIES,
                                                             LLC, a Delaware Limited Liability Company;
                                                         12
                                                            oDoes I-X; Roe Corporations I-X,
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                           Defendants.
                 7435 W. AZURE DR., SUITE 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15
                                                                     Pursuant to the court’s January 14, 2019 Order (ECF No. 27) Plaintiff TRACY
                                                         16
                                                              ROGERS, and Defendant NATIONAL SECURITY TECHNOLOGIES, LLC, by and through
                                                         17
                                                              their respective attorneys of record hereby stipulate and    request the court to approve an
                                                         18
                                                              extension of time to submit a notice of settlement, dismissal paperwork, or Proposed Joint Pre-
                                                         19
                                                              Trial Order through and including February 28, 2019. The Parties stipulate and represent as
                                                         20
                                                              follows:
                                                         21
                                                                 1. The Parties have reached a resolution of the case by and between themselves;
                                                         22
                                                                 2. The Plaintiff is presently a Debtor in a Chapter 13 Bankruptcy Case in the District of
                                                         23
                                                                     Nevada (#BK-S-18-10483-MKN);
                                                         24
                                                                 3. As a result of the Plaintiff’s pending bankruptcy reorganization the approval of the
                                                         25
                                                                     settlement must be obtained from the Bankruptcy Court;
                                                         26
                                                                 4. A motion seeking approval is pending a hearing on January 30, 2019 at 2:30 p.m. before
                                                         27
                                                                     the Honorable Mike Nakagawa in Bankruptcy Court;
                                                         28

                                                                                                            1
                                                              Case 2:18-cv-00278-JAD-NJK Document 28 Filed 01/24/19 Page 2 of 2



                                                          1
                                                                 5. The Plaintiff has represented to Defendant that there is no anticipated problems with
                                                          2
                                                                     obtaining the approval of the Bankruptcy Court and to Plaintiff’s knowledge, based upon
                                                          3
                                                                     a review of the Bankruptcy Court docket, there have not been any objections or
                                                          4
                                                                     oppositions filed to the request to employ Plaintiff’s counsel and to approve the
                                                          5
                                                                     settlement;
                                                          6
                                                                 6. Everything else to satisfy the settlement terms has been completed and a proposed order
                                                          7
                                                                     of dismissal has been drafted.     As soon as approval from the Bankruptcy Court is
                                                          8
                                                                     obtained the Parties will be submitting the dismissal papers;
                                                          9
                                                                 7. The Parties estimate, in good faith, that this matter will be concluded by February 28,
                                                         10
                                                                     2019 and stipulate and request that the court extend the time to submit notice of
                                                         11
                                                                     settlement, dismissal papers, or a Proposed Joint Pre-Trial Order through February 28,
                                                         12
                                                                     2019.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                     .
                 7435 W. AZURE DR., SUITE 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                              DATED this 23rd day of January 2019.            DATED this 23rd day of January 2019.
                                                         15

                                                         16   JACKSON LEWIS P.C.                              KEMP & KEMP

                                                         17
                                                              /s/ Joshua A. Sliker, Esq.
                                                         18   Joshua A. Sliker, Esq.                          /s/ James P. Kemp, Esq.
                                                              Attorneys for Defendant                         James P. Kemp, Esq.
                                                         19                                                   Attorneys for Plaintiff
                                                         20

                                                         21

                                                         22                                                IT IS SO ORDERED.
                                                         23

                                                         24                                                _____________________________________
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                         25
                                                                                                           DATED:      January 24, 2019
                                                         26
                                                         27

                                                         28

                                                                                                              2
